DETAILED ACTION
Claim 1 is amended. Claims 2-3 and 12-14 are cancelled. Claim 9 was additionally cancelled by the applicant’s attorney, Janice Logan, in a voice mail received on 11 March 2021 as noted in the applicant argument filed on 14 March 2021. Claims 11 and 15 are withdrawn by the applicant. Claims 1, 4-8, 10 and 16 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability. SEQ ID NO: 1, a specific codon-optimized version of the ATP7B coding sequence, is not found in the prior art. Additional sequence interference search results confirm that SEQ ID NO: 1 is free of the prior art.
All similar sequences in the prior art contain non-identical nucleobases within the codon-optimized ATP7B coding sequence.
For example, SAUCA (WO2016097218A1, PCT filing date: 17 DEC 2015; cited in the Non-Final Office Action mailed on 11 JAN 2021) teaches a codon-optimized nucleic acid construct encoding an ATP7B protein that has 98.4% identity to instant SEQ ID 1 (SAUCA, SEQ ID 2, p. 10, Ins. 24-5) but is not 100% identical to codon-optimized SEQ ID NO: 1 (see attached alignment), thus rendering the specific sequence in the instant disclosure allowable over the prior art.
Rejoinder
Claim 1 is directed to an allowable product; the claimed sequence is free of the prior art.  Claims 4-8, 10, and 16 are claims dependent on base claim 1 and are thus, also allowable. Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11 and 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all method/process claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 17 December 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Conclusion
Claims 1, 4-8, 10-11 and 15-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A–5:30P (Flex) M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633              

/SCOTT LONG/Primary Examiner, Art Unit 1633